DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 and 26-30 are rejected under 35 U.S.C. 103 as being obvious over Gong et al. (USPG Pub No. 2018/0188488), hereinafter “Gong”, in view of Tseng et al. (USPG Pub No. 2019/0079270), hereinafter “Tseng”.
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Gong discloses a photographing optical lens assembly (6) comprising seven lens elements (see Fig. 26), the seven lens elements being, in order from an object side to an image side, a first lens element (610), a second lens element (620), a third lens element (630), a fourth lens element (640), a fifth lens element (650), a sixth lens element (660) and a seventh lens element (670) (see Fig. 26), wherein: the first lens element (610) has positive refractive power (see Fig. 28); the fourth lens element (640) has an image-side surface being convex in a paraxial region thereof (see Fig. 28); the fifth lens element (650) with negative refractive power has an image-side surface being concave in a paraxial region thereof (see Fig. 28); the sixth lens element (660) has an image-side surface being convex in a paraxial region thereof (see Fig. 28); and the seventh lens element (670) has an image-side surface being concave in a paraxial region thereof, wherein the image-side surface of the seventh lens element comprises at least one convex critical point in an off-axis region thereof (see Figs. 26, 28); wherein an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, a focal length of the photographing optical lens assembly is f a focal length of the 
Regarding claim 2, Gong further discloses wherein the sixth lens element (660) has positive refractive power, and the seventh lens element (670) has negative refractive power (see Fig. 28).
Regarding claim 4, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein the focal length of the third lens element (730) is f3, the focal length of the fifth lens element (750) is f5, and the following condition is satisfied: -3.0 < f5/f3 <3.0 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 10, Gong further discloses wherein an axial distance between an object-side surface of the first lens element (610) and the image-side surface of the seventh lens element (670) is Td, a sum of all central thicknesses of lens elements of the photographing optical lens assembly is ∑CT, and the following condition is satisfied: 1.0 < Td/∑CT < 1.55 (see Fig. 28).
Regarding claim 11, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein the image-side surface of the fifth lens element (750) comprises at least two inflection points (Paragraph 47). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. 
Regarding claim 12, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein an Abbe number of the sixth lens element (760) is V6, and the following condition is satisfied: V6 < 32 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Also, an Abbe 
Regarding claim 14, Gong further discloses wherein a curvature radius of an object-side surface of the first lens element (610) is R1, a curvature radius of the image-side surface of the fifth lens element (650) is R10, and the following condition is satisfied: 0.75 < R10/R1 <2.0 (see Fig. 28).
Regarding claim 15, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein a central thickness of the sixth lens element (760) is CT6, an axial distance between the sixth lens element (760) and the seventh lens element (770) is T67, and the following condition is satisfied: 1.0 < CT6/T67 < 3.0 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 17, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein the focal length of the photographing optical lens assembly is f, the focal length of the fourth lens element (740) is f4, the focal length of the fifth lens element (750) is f5, and the following condition is satisfied: -2.0 < (f/f4)+(f/f5) < -0.55 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

wherein an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, a focal length of the photographing optical lens assembly is f, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5 (see Figs. 26, 28). Gong discloses the claimed invention except for and the following conditions are satisfied: V4+V5 < 70; -2.0 < (f/f4)+(f/f5) < -0.50; and f/f5 ≤ -0.25. In the same field of endeavor, Tseng discloses and the following conditions are satisfied: V4+V5 < 70; -2.0 < (f/f4)+(f/f5) < -0.50; and f/f5 ≤ -0.25 (Table13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Gong with and the following conditions are satisfied: V4+V5 < 70; -2.0 < (f/f4)+(f/f5) < -0.50; and f/f5 ≤ -0.25 of Tseng for the purpose of providing high image quality and compact size (Paragraph 4). In addition, an Abbe number is contingent upon the material selected for the lens element; thus it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where the general conditions of a claim are 
Regarding claims 3 and 21, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein the focal length of the photographing optical lens assembly is f, the focal length of the fifth lens element (750) is f5, and the following condition is satisfied: -1.50 < f/f5 <-0.50 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 13 and 22, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein a number of the lens elements of the photographing optical lens assembly having Abbe numbers less than or equal to 40 is V40, and the following condition is satisfied: 5 < V40 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, an Abbe number is contingent upon the material selected for the lens element; thus it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 7 and 23, Gong further discloses wherein the focal length of the photographing optical lens assembly is f, a curvature radius of an image-side surface of the fifth lens element (650) is R10, and the following condition is satisfied: 1.0 < f/R10 < 3.0 (see Fig. 28).
Regarding claims 6 and 24, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein an axial distance between an object-side surface of the first lens element (710) and the image-side surface of the seventh lens element th Embodiment). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 5 and 26, Gong further discloses wherein a focal length of the second lens element (620) is f2, the focal length of the fifth lens element (650) is f5, and the following condition is satisfied: f5/f2 < 2.0 (see Fig. 28).
Regarding claims 9 and 27, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein the Abbe number of the fourth lens element (740) is V4, the Abbe number of the fifth lens element (750) is V5, and the following condition is satisfied: V4+V5 < 50 (Table 13). It would have been obvious to provide the lens assembly of Gong with the teachings of Tseng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 16 and 28, Gong and Tseng teach the lens assembly as is set forth above for claim 1, Tseng further discloses wherein a sum of all axial distances between adjacent lens elements of the photographing optical lens assembly is ∑AT, an axial distance between the first lens element and the second lens element is T12, an axial distance between the third lens element and the fourth lens element is T34, an axial distance between the fifth lens element and the sixth lens element is T56, and the following condition is satisfied: 2.50 < 
Regarding claims 18 and 29, Gong further discloses an image apparatus (Paragraph 3), comprising: the photographing optical lens assembly of claim 1 (see Fig. 28); and an image sensor (690) disposed on an image surface of the photographing optical lens assembly (see Fig. 28, Paragraph 68).
Regarding claims 19 and 30, Gong further discloses an electronic device (Paragraph 3), comprising: the image apparatus of claim 18 (Paragraph 3).
Response to Arguments
Applicant’s arguments with respect to claims 1-24 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/22/2021